Citation Nr: 1017723	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for status post cervical discectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to October 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In April 2010, the Veteran was afforded a Board hearing 
before the undersigned Veterans Law Judge at the VA Central 
Office.  A transcript of this hearing is of record.  

During the hearing, the Veteran introduced new evidence into 
the record which has not been previously considered by the 
RO.  Through her representative, she declined to waive 
consideration of the new evidence.  Because the Veteran has 
not waived initial consideration by the RO of this evidence, 
this matter must be REMANDED as noted below.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (hereinafter "DAV").  

The issues of entitlement to service connection for a foot 
disability and service connection for dizziness have been 
withdrawn, and are no longer on appeal.  (See April 2010 
Hearing Transcript, p. 2).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The RO granted service connection for status post discectomy 
of the cervical spine in a May 2003 rating decision and 
assigned a 10 percent evaluation.  In August 2005, the 
Veteran filed a claim for an increased rating.  A January 
2007 rating decision increased her disability rating to 20 
percent.  That decision also granted service connection and 
assigned a 10 percent disability rating for a neurologic 
deficit in her upper left extremity as a result of her 
cervical spine disorder.  The Veteran contends the current 
rating evaluation does not accurately reflect the severity of 
her disability.  The Board presently remands this appeal to 
enable the RO to ascertain the severity of the service-
connected disorder, and to clarify the RO's findings in 
accordance with the applicable provisions of VA's Schedule 
for Rating Disabilities (Schedule).  Massey v. Brown, 7 Vet. 
App. 204 (1994) (holding in part that in schedular rating 
claims, VA may only consider the factors as enumerated in the 
Schedule). 

The Veteran, through her representative, contends that the 
Veteran's case is not ripe for appellate review, as the most 
recent VA examination took place in August 2008.  The Veteran 
is contending that her symptoms have increased in severity 
since the time of her last VA exam and therefore, she 
requires a new exam to determine her current rating.  

The mere passage of time, alone, is not sufficient to trigger 
a remand for another examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has 
claimed that her condition has worsened since the time of her 
last VA exam.  The Veteran is competent to report a worsening 
of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(holding that, in general, for the need for a VA examination 
to arise, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.).  In light of the passage of time 
since the last examination, and because the Veteran is 
competent to report such a worsening of the service-connected 
disorder, a new examination is in order.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record and any evidence 
indicating that a treating physician has 
confined her to bed due to the back 
condition.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a spine 
examination.  The following 
considerations will govern the 
examinations:

(A) 	The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

(B) 	The examiner(s) must state the 
medical basis for any opinion 
expressed.  If the examiner is 
unable to state an opinion without 
a resort to speculation, he or she 
should so state and must explain 
why he or she cannot provide an 
opinion without resorting to mere 
speculation.

(C) 	As to the spine examination, the 
examiner shall

(i)	Indicate whether the Veteran 
has forward flexion of the 
cervical spine to 15 degrees 
or less; or favorable 
ankylosis of the entire 
cervical spine. 

(ii)	Identify all orthopaedic and 
neurologic symptoms due to the 
service-connected cervical 
spine disorder.  Describe any 
associated objective 
neurologic abnormalities 
including but not limited to, 
the presence of any mild, 
moderate, and moderately 
severe neurological deficits.  
38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8719 (2009).  

(iii)	Specifically opine as to 
whether or not the Veteran has 
any bowel disorders and if so, 
if the Veteran's bowel 
complaints are etiologically 
related to the Veteran's 
service-connected cervical 
spine disorder.

(iv) 	Describe the effects, if 
any, of the service-connected 
cervical spine disability on 
the Veteran's ability to work 
in all forms of substantially 
gainful employment.  A 
complete rationale should be 
provided for all opinions 
expressed.

3. The RO/AMC will readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran 
should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




